Exhibit 10.3

CARDINAL HEALTH, INC.

RESOLUTIONS OF THE HUMAN RESOURCES AND

COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS

ADOPTED ON NOVEMBER 6, 2007

NOW, THEREFORE, BE IT RESOLVED, that, effective immediately, and subject to the
terms of the plan under which the Nonqualified Stock Option (“Option”) was
granted, outstanding Options granted under the Cardinal Health, Inc. Amended and
Restated Equity Incentive Plan, as amended (the “EIP”), the Cardinal Health,
Inc. Broadly-based Equity Incentive Plan, as amended (the “BEIP”), and the
Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as amended (the “2005
LTIP”), and the standard form of Option Agreement under the 2005 LTIP shall be
amended to add the following provision to the end of the agreement:

“Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to (i) vesting of the Option on Termination of Employment by reason of specified
events or (ii) exercisability of the Option following Termination of Employment,
than provided in this agreement or in the plan, then the terms of such
Employment Arrangement with respect to vesting of the Option on Termination of
Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the plan under which the Option was granted.”

RESOLVED, further that, effective immediately, subject to the terms of the plan
under which the Restricted Share Units (“RSUs”) and restricted shares were
granted, all outstanding RSUs and restricted shares granted under the EIP, the
BEIP and the 2005 LTIP and the standard form of Restricted Share and RSU
Agreements under the 2005 LTIP shall be amended to add the following provision
to the end of the agreement:

“Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment, than provided in



--------------------------------------------------------------------------------

this agreement or in the plan, then the terms of such Employment Arrangement
with respect to vesting of the Award on Termination of Employment by reason of
such specified events shall supersede the terms hereof to the extent permitted
by the terms of the plan under which the Award was made.”

RESOLVED, further, that, to the extent that the Option Agreements, Restricted
Share Agreements and RSU Agreements under the EIP, BEIP, or 2005 LTIP, including
specifically the Nonqualified Stock Option Agreement entered into with R. Kerry
Clark, dated April 17, 2006, and the Restricted Share Units Agreement entered
into with Mr. Clark, dated April 17, 2006, are inconsistent with the foregoing
resolutions, they shall be deemed to be amended accordingly.